
	
		I
		112th CONGRESS
		1st Session
		H. R. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To strengthen the Notification and Federal Employee
		  Antidiscrimination and Retaliation Act of 2002, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Disclosures Protections
			 Act of 2011.
		2.Alternative remedy for
			 retaliation against whistleblowers making disclosures to Congress
			(a)In
			 generalSubchapter II of
			 chapter 72 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					7212.Alternative
				remedy
						(a)DefinitionsFor purposes of this section—
							(1)the term
				compensatory damages means damages awarded to a complaining party
				for each action, which shall be synonymous with cause of
				action or claim, as prescribed by title VII of the Civil
				Rights Act of 1991;
							(2)the term
				covered disclosure means a disclosure of information—
								(A)made by an
				employee to either House of Congress or to a committee or Member or staff
				thereof; and
								(B)which the employee
				reasonably believes evidences—
									(i)a
				violation of any law (including title VII of the Civil Rights Act of 1964),
				rule, or regulation; or
									(ii)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety;
									(3)the term
				employee means an individual as defined by section 2105 and any
				other individual, including permanent, temporary, full- or part-time employees
				or applicants, independent contractors, medical or other staff, professionals
				with institutional privileges, individuals paid by temporary services, or
				individuals performing services for an organization that in whole or in part is
				a contractor, grantee or other recipient if the United States Government
				provides any portions of the money or property which is requested or demanded;
				and
							(4)the term interfered with or
				denied includes any personnel action in section 2302(a)(2)(A);
				implementation or enforcement of any nondisclosure policy, form or agreement in
				violation of this section; and investigation or prosecution of any alleged
				violation of title 18 provisions other than those prohibiting crimes of
				violence, moral turpitude or espionage.
							(b)Alternative
				remedyAn employee aggrieved
				by a violation of section 7211 with respect to a covered disclosure may within
				a year of the alleged violation bring an action at law and equity in the
				appropriate district court of the United States—
							(1)which shall have jurisdiction over such an
				action without regard to the amount in controversy and which action shall, at
				the request of any party to such action, be tried by the court with a jury;
				and
							(2)in any proceeding under this subsection, a
				court—
								(A)shall apply the standards set forth in
				section 1221(e); and
								(B)shall award triple lost wages, benefits,
				reinstatement, costs including reasonable expert witness fees, triple attorney
				fees, triple compensatory damages including emotional distress and lost
				reputation, and equitable, injunctive, and any other relief that the court
				considers appropriate.
								(c)Choice of
				remediesExcept in the circumstance described in subsection
				(b)(1)(B), the commencement of an action under this subsection bars the
				employee from pursuing (or further pursuing) any remedy otherwise available
				under section 1221 or 7701 with respect to the personnel action
				involved.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 72 of title 5, United
			 States Code, is amended by inserting after the item relating to section 7211
			 the following:
				
					
						7212. Alternative
				remedy.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act and shall apply
			 with respect to any personnel action (as defined by section 2302(a)(2)(A) of
			 title 5, United States Code) occurring on or after such date of
			 enactment.
			3.Right of
			 representationSection 1212(a)
			 of title 5, United States Code, is amended—
			(1)by striking
			 and at the end of paragraph (5);
			(2)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(7)upon request, furnish such legal
				representation as an employee may require in a proceeding in which such
				employee seeks relief under section 7212 of title
				5.
					.
			4.Amendment to No
			 FEAR ActParagraph (3) of
			 section 203(a) of the Notification and Federal Employee Antidiscrimination and
			 Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended to read as
			 follows:
			
				(3)the amount of money required to be
				reimbursed by such agency under section 201 in connection with each of such
				cases, including for salaries or pay, travel costs, and any other expenses,
				separately identifying the aggregate amount of such reimbursements attributable
				to the payment of attorney’s fees, if any, and separately identifying the total
				dollar amount by fiscal year of any reimbursement for which an agency remains
				liable under section
				201;
				.
		
